Name &Case 2:21-cr-00188-SVW Document 45 Filed 07/21/21 Page 1 of 1 Page ID #:151
      Address:
 Kenneth A Reed
 406 West 4th Street
 Santa Ana, CA 92701
 (714) 953-7400
 Kenneth@kennethreedlaw.net

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                           CASE NUMBER:
 UNITED STATES OF AMERICA
                                                                             21-cr-00188_SVW
                                            PLAINTIFF(S)
                           v.
 WILLIAM STEPANYAN                                                  NOTICE OF MANUAL FILING
                                                                          OR LODGING
                                         DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
 Exparte Application for underseal filing; Declaration of counsel
 Proposed Order sealing Exparte Application;
 Exparte Application for CJA services on a retained case; Declaration of counsel; exhibits
 Proposed Order on Defendant's Application for CJA services on a retained case




Reason:
✔     Under Seal
✔     In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Per Court order dated:
      Other:




 July 20, 2021                                               Kenneth Reed
Date                                                        Attorney Name
                                                            William Stepanyan
                                                            Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                            NOTICE OF MANUAL FILING OR LODGING
